Citation Nr: 1231702	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  10-23 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased rating for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD), major depressive disorder, and an anxiety disorder, currently rated as 70 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel



INTRODUCTION

The appellant in this case is a Veteran who had active duty service from October 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for an anxiety disorder, rated 10 percent, effective April 23, 2009 (date of claim).  The Veteran's notice of disagreement (as to the rating) was received by the RO in March 2010.  A rating decision in May 2010 increased the rating for the anxiety disorder to 30 percent, also effective April 23, 2009.  A statement of the case was issued in May 2010.  A substantive appeal was received in June 2010.  In a July 2011 rating decision, the RO recharacterized the Veteran's psychiatric disability as PTSD and major depressive disorder, and increased the rating to 70 percent, effective May 19, 2011 (date of VA examination).  

In September 2010, the Veteran requested a hearing before the Board.  However, in a statement received in September 2011, he withdrew his request for a hearing before the Board.

Finally, the Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.  


FINDINGS OF FACT

1. Throughout prior to May 19, 2011, the Veteran's variously diagnosed psychiatric disability, to include PTSD, major depressive disorder, and an anxiety disorder, was manifested by symptoms that produced impairment no greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

2. From May 19, 2011, the Veteran's variously diagnosed psychiatric disability, to include PTSD, major depressive disorder, and an anxiety disorder, has been manifested by symptoms no greater than productive of occupational and social impairment with deficiencies in most areas; symptoms productive of total occupational and social impairment are not shown.


CONCLUSION OF LAW

A rating in excess of 30 percent for a variously diagnosed psychiatric disability, to include PTSD, major depressive disorder, and an anxiety disorder, prior to May 19, 2011, and a 100 percent schedular rating from that date are not warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400(o), 4.130, Diagnostic Codes (Codes) 9400, 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant and his representative of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. §  5103(a), 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

The record shows that in a May 2009 VCAA notice letter, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefit sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in May 2009, which was prior to the July 2009 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  Further, the May 2009 letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.

The Board also stresses that since the issue in this case (entitlement to assignment of a higher initial rating) is a downstream issue from that of service connection (for which a VCAA letter was duly sent in May 2009), another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the Court has also determined that the statutory scheme does not require another VCAA notice letter in a case such as this where the veteran was furnished proper VCAA notice with regard to the claim of service connection itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes all identified medical records.  The Veteran was afforded VA examinations in July 2009, April 2010, and in May 2011.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.

B. Factual Background

The Veteran's claim of entitlement to service connection for PTSD was received on April 23, 2009.  In a statement received in June 2009 he reported suffering from psychiatric symptoms continuously since his return from Vietnam.  He noted that he had been married and divorced three times since his separation from service, and stated that he remained single because he could not maintain a relationship.  He also submitted statements from his sister and roommate/friend.  His sister stated that over the years she had witnessed the Veteran suffer from violent nightmares about Vietnam.  He also suffered from "episodes of extreme detachment and depression, unwilling to participate in normal daily activities or family get togethers."  She further indicated that these problems seemed to worsen as he got older.  The Veteran's roommate/friend stated that in the 5 years of their acquaintance and 3.5 years of living together, he had witnessed the Veteran avoid crowds, isolate himself more and more from gatherings, and exhibit disruptive sleeping patterns such that he often napped during the day and suffered from violent nightmares at night.

March 2009 to May 2011 VA treatment records show that in March 2009, the Veteran was noted to have symptoms of PTSD and was referred for mental health treatment.  In April 2009, he was evaluated by a mental health professional for the first time.  He reported suffering from anxiety and nightmares for years.  He also reported that he was unemployed, divorced, and living alone.  He noted that he had a sister who lived close by and whose house he visited for 4-5 hours each day, and that he had asked a friend to move in with him.  On mental status examination the Veteran was cooperative and able to describe his issues matter-of-factly and without any emotional volatility.  There was no evidence of responsing tremor stimuli, and he denied feelings of hopelessness of thoughts of self-harm.  He was alert and oriented to time, place, and person with no deficits in attention, remote recall, or recent recall.  No impairment in concentration was also observed.  Based on the foregoing, the physician did not think that the Veteran met the diagnostic criteria for PTSD.  Anxiety disorder, not otherwise specified (NOS), was diagnosed, and a Global Assessment Functioning (GAF) score of 55-60 was assigned.  

In June 2009 the Veteran reported feeling depressed with consistent and continued sleep problems.  His grooming and hygiene were observed to be good, and his motor behavior was normal.  His eye contact was also good and his facial expression was normal and responsive.  The Veteran was cooperative.  His speech was relevant and spontaneous; his thought process logical and goal-directed; and thought content relevant.  His insight was fair.  The Veteran denied feeling suicidal or homicidal.  Anxiety disorder NOS was diagnosed.

In April 2010 the Veteran reported that he still felt depressed and had trouble sleeping due to his nightmares about his war experience.  He also reported that his mood was down and that he had poor energy, concentration, and anhedonia.  He felt hopeless and helpless at times.  He denied having any suicidal ideation, intent, or plan, stating that he would never hurt his family that way.  On mental status examination, the Veteran was cooperative and pleasant.  His mood was described as dysthymic; his affect was restricted; his speech was spontaneous, with regular rate and rhythm, and normal tone; his thought processes were goal-directed and logical; his thought content and behavior showed normality with no psychosis noted; his remote and recent memory were intact with a good fund of knowledge; and his judgment and insight were fair.  His psychomotor activity was also noted to be within normal limits.  Anxiety NOS, rule/out PTSD was diagnosed.  A GAF score of 55 was assigned.

In May 2010 the Veteran reported feeling somewhat better but with continued poor sleep.  He also described still having poor energy and motivation with fair concentration.  He denied hopelessness or helplessness and he also denied any suicidal or homicidal ideation, intent, or plan.  On mental status examination, the Veteran's mood was depressed; affect was blunted; speech was spontaneous; and thought processes were goal-directed and logical.  His thought content and behavior also showed normality with no psychosis noted.  His judgment and insight was fair . His psychomotor activity was within normal limits.  And his fund of knowledge was not formally tested, but showed no signs of change.  Chronic PTSD was diagnosed, and a GAF score of 55 was assigned.  Similar findings were reported during an August 2010 mental health visit.

In November 2010 the Veteran reported that his mood was okay, but at times he felt down due to family and financial worries.  On mental status examination, he was cooperative and pleasant.  His mood was described as neutral; his affect had a full range; and his speech was spontaneous with a regular rate and rhythm.  His thought processes were goal-directed and logical, and his thought content and behavior showed normality with no psychosis noted.  The Veteran denied wishing to harm himself or others.  His judgment and insight were fair and his psychomotor activity was noted to be within normal limits.  PTSD was diagnosed, and a GAF score of 60 was assigned.

In February 2011 the Veteran reported feeling down and disgruntled at times with little motivation to finish projects around the house.  He also reported isolating himself except with some family members.  He admitted to nightmares and flashbacks, but indicated that they had decreased over the years.  He stated that his energy was fair and concentration was good, but noted that his appetite was poor.  He denied having any suicidal or homicidal ideation, plan, or intent.  His mental status examination was similar to that shown in November 2010, except that his mood was described as dysthymic.  Chronic PTSD was diagnosed, and a GAF score of 50 was assigned.  Similar findings were reported in March 2011 except that the Veteran presented as more depressed and anxious; PTSD and depressive disorder were diagnosed.

On July 2009 VA examination the Veteran denied having any symptoms for the past year, but stated that he was currently receiving treatment for a mental disorder.  He reported that he was being treated with an anti-depressant and sleep medication; such treatment had resulted in him having only one or two bad nights a week (versus three to four bad nights per week).  The Veteran also reported that he was single after having divorced three times.  He had five children, but was only in contact with his two youngest children (one of whom resided in Germany; they maintained contact through a laptop computer).  He also had a roommate who helped him do work around the house.  He and this roommate traveled into town once a week for breakfast; this was the extent of his social activity.  On mental status examination, the Veteran was neatly groomed and appropriately dressed.  His psychomotor activity, speech, thought process, and thought content were unremarkable.  His attitude towards the examiner was cooperative, friendly, relaxed, and attentive.  His affect was normal although he reported feeling anxious, tense, and angry when looking back over his life.  His attention was intact and he was oriented to time, place, and person.  His judgment and insight were acceptable, and there were no indications that the Veteran suffered from any delusions.  His recent and remote memories were intact.  The Veteran did suffer from sleep impairment, but he did not have any hallucinations.  He also did not suffer from any obsessive/ritualistic behavior, panic attacks, homicidal thoughts, suicidal thoughts, or violent episodes.  There were no problems with the Veteran's activities of daily living.  He reported that he was laid off from work one year earlier, but stated that the unemployment did not stem from his mental disorder's effects.  The examiner opined that the Veteran did not meet the diagnostic criteria for PTDS.  Anxiety disorder NOS was diagnosed, and a GAF score of 58 was assigned.  He further opined that the Veteran's mental disorder symptoms were controlled by continuous medication and were not severe enough to interfere with occupational and social functioning.

On April 2010 VA examination the Veteran complained of feeling nervous all the time and having trouble sleeping even with medication.  He noted that he could not sit still and shook because of his anxiety.  He also reported that his concentration was a problem and that he was irritable at times.  He explained that his sister could tell when he was nervous because he stopped talking and cut down on his visits; he used to visit her 2-3 times a week, but now only visited once every two weeks.  She did still call him every day to make sure he was okay.  On mental status examination, the Veteran was clean and casually dressed.  His psychomotor activity, thought process, and thought content were unremarkable.  His speech was spontaneous, clear, and coherent.  His attitude was cooperative, friendly, and attentive.  His affect was appropriate and his mood was mildly anxious.  His attention was intact; he was oriented to person, time, and place; and he did not have any delusions.  His remote, recent, and immediate memory were normal.  His judgment and insight were appropriate.  He did not have any hallucinations, there was no inappropriate behavior, he was not suicidal or homicidal, he did not have any obsessive/ritualistic behavior, and he did not have any panic attacks.  His impulse control was good.  He denied that he had been laid off from his last job (in November 2008) as a result of his mental disorders.  Anxiety disorder NOS was diagnosed, and a GAF score of 65 was assigned.  The examiner further opined that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but with generally satisfactory functioning.  He explained that the Veteran's present level of symptoms, which had increased since his previous examination, were likely to cause intermittent periods of inability to perform occupational tasks.

On May 19, 2011 VA examination the Veteran reported living with a male roommate but otherwise having limited contact with others.  His degree and quality of social relationships was poor and limited.  He did not describe having any activities or leisure pursuits.  He stated that he felt worthless, helpless, or excessively guilty a lot of the time and noted that he often had difficulty motivating himself to participate in activities or interests.  He reported having occasional crying spells, problems with his concentration, nightmares 2 to 3 times a week, external or internal reminders of war experiences 4 times or more a week, flashbacks 3 to 4 times a week, and intrusive thoughts/memories of trauma 4 times or more a week.  He denied feeling suicidal or homicidal, but noted that he made moderate to severe efforts to avoid talking, thinking, or feelings about his war trauma.  He also made moderate to severe efforts to avoid places, situations, or people associate with his war trauma.  He had moderate difficulty remembering important aspects of his war trauma.  He had severe symptoms of estrangement, severe to profound symptoms of affective restriction, moderate symptoms of a foreshortened future, severe difficulty in falling or staying asleep, moderately severe exaggerated responses, and moderately severe symptoms of hypervigilance.  He did not have episodes of irritability or angry outbursts.  His concentration was present.  On mental status examination the Veteran's hair was greasy and his clothes were soiled.  He also had a pungent odor.  His psychomotor activity appeared lethargic; his facial gestures were plastic-like.  His speech was hesitant, his attitude cooperative, but his affect was restricted to the point of being blunted.  His mood was anxious and depressed.  His attention was easily distracted and his thought process demonstrated a paucity of ideas.  He was oriented to person, time, and place, and his thought content was unremarkable.  He also did not have any delusions and his judgment and insight were acceptable.  He denied having any hallucinations, suicidal ideation, or homicidal ideation.  He also did not have any obsessive/ritualistic behaviors.  He did complain of panic attacks, and his recent and immediate memories were mildly impaired.  The examiner noted that the Veteran's psychiatric symptoms had a severe effect on his grooming and bathing, moderate effect on his ability to shop, and prevented him from engaging in sports/exercises and other recreational activities.  PTSD and major depressive disorder, severe without psychosis, were diagnosed, and a GAF score of 47 was assigned.  The examiner opined that these disabilities rendered the Veteran unemployable, and noted that while there was not total occupational and social impairment due to his mental disorder signs and symptoms, they did result in deficiencies to the following areas: thinking, family relations, work, and mood.

In the Veteran's March 2010 notice of disagreement, he took issue with the July 2009 VA examiner's statement that he did not have any homicidal or suicidal ideation, stating that "Haveing [sic] them and acting on them are 2 different things!"  He further indicated that he had been laid off from work because his boss felt that he was a threat to him, and that he had trouble with his memory.

C. Legal Criteria and Analysis

The present appeal involves the Veteran's claim that the severity of his service-connected variously diagnosed psychiatric disability warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as 'staged' ratings.  Id. at 126.

Under Diagnostic Codes 9400 (for generalized anxiety disorder) and 9411 (for PTSD), which refer to the same set of criteria under the General Rating Formula for Mental Disorders (General Formula) for mental disorders a set forth at 38 C.F.R. § 4.130, a 30 percent rating is warranted for a psychiatric disability when the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Prior to May 19, 2011

A 30 percent rating has been assigned for this period of time based on occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In considering the evidence of record under the laws and regulations set forth above, the Board concludes that throughout this appeal period, the Veteran never manifested symptoms of his variously diagnosed psychiatric disability that more nearly approximated the criteria for the next higher, 50 percent, rating.  In particular, March 2009 to May 2011 VA treatment records and the reports of the July 2009 and April 2010 VA examinations reflect that prior to May 19, 2011, the Veteran's psychiatric symptoms were characterized by nightmares, sleep disturbances, anxiety, depression , negative thoughts about his war trauma, occasional bouts of irritability, and isolative tendencies.  Such symptoms do not reflect that the Veteran's variously diagnosed psychiatric disability caused reduced reliability and productivity that would warrant a 50 percent rating prior to May 19, 2011.  

The Board acknowledges that prior to May 19, 2011, the Veteran's psychiatric symptoms resulted in him having a tendency to isolate himself from others and caused him to have intermittent periods where he would be unable to perform occupational tasks.  However, the Veteran also demonstrated the ability to maintain relationships with some of his family members, such as his sister and two of his five children, as well as a friend/roommate with whom he could capably interact.  Similarly, while the Veteran suggested in his March 2010 notice of disagreement that he had suicidal and homicidal tendencies, was laid off from his last job because his employer perceived him to be a threat, and stated that his memory was impaired such that he could not remember even the names of his children, the Board notes that the evidence of record suggests otherwise.  Specifically, in all his mental health treatment records and the reports from his July 2009 and April 2010 VA examinations, the Veteran denied having suicidal or homicidal ideation.  On at least one occasion he even stated that he would never contemplate suicide because he did not want to hurt his family in that way.  This same record of evidence also shows that the Veteran was not noted to have any problems with his memory until the May 2011 VA examination (which will be discussed in greater detail below).  Regarding the reasons for his unemployment, during his VA examinations, the Veteran specifically denied being laid off from his last job (in November 2008) as a result of his mental disorders.  

The Board notes further that the Veteran's March 2009 to May 2011 VA treatment records and the reports of the July 2009 and April 2010 VA examination do not contain evidence of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment and abstract thinking; disturbances of motivation and mood, or other symptoms of like gravity; or difficulty in establishing and maintaining effective work and social relationships.  The GAF scores assigned during this period of the appeal, which ranged from 50-60, are also supportive of a rating no higher than the currently assigned 30 percent rating.  Accordingly, the Board finds that the preponderance of the evidence is against a higher (50 percent) rating for the period prior to May 19, 2011, and the benefit of the doubt rule does not apply.

From May 19, 2011

From May 19, 2011 (the date of a VA examination when symptoms warranting such rating were first shown in the record) the Veteran's variously diagnosed psychiatric disability has been assigned a 70 percent rating.  Consequently, what remains for consideration for this period is entitlement to a 100 percent rating.  The May 19, 2011 VA examination report shows that the Veteran has become more socially isolative (e.g., interacting mainly with his roommate but having limited contact with others and not having any activities or leisure pursuits) and has more psychiatric symptoms than previously reported, such as intrusive thoughts/ memories of war trauma, problems with concentration, occasional crying spells, flashbacks to war trauma, and increased nightmares.  He also complained of panic attacks; made moderate to severe efforts to avoid places, situations, or people associated with his war trauma; demonstrated moderate difficulty in remembering important aspects of his war trauma; and exhibited severe symptoms of estrangement, severe to profound symptoms of affective restriction, moderate symptoms of a foreshortened future, severe difficulty in falling/staying asleep, moderately severe exaggerated responses, and moderately severe symptoms of hypervigilance.  Furthermore, on mental status examination, the Veteran was noted to have neglected his personal appearance and hygiene; was lethargic with plastic-like facial gestures; had a restricted affect to the point of being blunted; and was anxious and depressed.  He was also easily distracted, had a paucity of ideas, and his recent and immediate memories were noted to be mildly impaired.  These findings clearly demonstrate that the Veteran's psychiatric symptoms have increased in severity (compared to the symptoms manifested during the period for which a 30 percent rating has been assigned); however, such findings do not demonstrate that the Veteran's variously diagnosed psychiatric disability has become so severe that he warrants a 100 percent rating for the disability either.  Significantly, despite his preference for solitude, the Veteran maintains a relationship with his roommate/friend.  This does not demonstrate an inability to establish and maintain effective relationships.  Furthermore, the Veteran has not demonstrated gross impairment in his thought processes or communication; does not complain of persistent delusions or hallucinations; has not demonstrated any grossly inappropriate behavior; has repeatedly denied that he is in persistent danger of hurting himself or others; and is not disoriented to time or place.  While he has demonstrated mild impairment in his recent and immediate memories, he has not shown that his memory loss is so severe that he can no longer recall his own name or those of his close relatives/friends.  Notably, the May 2011 VA examiner assigned the Veteran a GAF score of 47.  Scores of 41-50 signify serious symptoms or a serious impairment in social and occupational functioning; such scores represent symptoms that are encompassed by the currently assigned 70 percent rating which is to be assigned when there are deficiencies in most areas.  See General Formula.

In conclusion, as the record as a whole does not show that at any time since May 19, 2011, the Veteran has had psychiatric symptoms productive of total occupational and social impairment, a 100 percent rating is not warranted.

The Board has also considered whether the disability pictures presented by the Veteran's variously diagnosed psychiatric disability is such that referral for extraschedular consideration under 38 C.F.R. § 3.321 is indicated.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

There is no objective evidence, or allegation, suggesting that the disability picture presented by the Veteran's variously diagnosed psychiatric disability is exceptional or that schedular criteria are inadequate (the symptoms and impairment shown are all encompassed by the schedular criteria for the current ratings assigned).  Notably, the Board acknowledges that on May 2011 VA examination, it was indicated that the Veteran's variously diagnosed psychiatric disability would interfere with his employability.  Ordinarily, this is a criterion for finding that a claimant's level of disability and symptomatology may not be contemplated by the rating schedule; however, the schedule of ratings for mental disorders, which includes PTSD, a major depressive disorder, and an anxiety disorder, is one that specifically contemplates a claimant's ability to function in occupational settings.  See 38 C.F.R. § 4.126 (When evaluating a mental disorder, the rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment) (emphasis added).  Accordingly, there is no indication in the record that the average industrial impairment from the Veteran's variously diagnosed psychiatric disability would be in excess of that contemplated by the assigned ratings; the Veteran's disability picture as it relates to this disability is not shown to be exceptional or unusual.  Consequently, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, the Board notes that the May 2011 VA examiner's finding that the Veteran's variously diagnosed psychiatric disability renders him unemployable would ordinarily raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran was granted an award for TDIU, effective May 19, 2011, in a separate July 2011 rating decision.  The record does not reflect that the Veteran has filed a notice of disagreement on the "downstream" issue of the effective date assigned.  Consequently, such matter is not before the Board.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


